Case 3:18-cv-16588-BRM-LHG Document 30 Filed 10/30/20 Page 1 of 5 PageID: 365




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 DAVID J. GOODELL,                                     Civil Action No. 3:18-cv-16588 (BRM)

                Plaintiff,

       v.                                                    MEMORANDUM ORDER

 GARY M. LANIGAN, et al.,

                Defendants.


      IT APPEARING THAT:

      1. On November 29, 2018, Plaintiff David Goodell filed a civil rights complaint in this

            matter alleging that various employees of the prison in which he had been housed

            violated his rights. (ECF No. 1.)

      2. On June 21, 2019, Defendants filed a motion to dismiss Plaintiff’s complaint. (ECF

            No. 13.)

      3. Following the briefing of that motion, this Court issued an order and opinion on January

            31, 2020, which granted the motion to dismiss in part and denied it in part. (ECF Nos.

            24-25.) Specifically, this Court dismissed all claims against Defendants in their official

            capacities with prejudice; permitted supervisory claims against Defendants Lanigan,

            Johnson, and D’Ilio to proceed as to Plaintiff’s excessive force claims, but dismissed

            supervisory claims against the same Defendants related to the denial of medical

            treatment and retaliation; permitted Plaintiff’s claims for punitive damages to proceed;

            permitted Plaintiff’s failure to intervene claims to proceed as to Defendants Defazio,

            Patterson, Perez, Clifton, Danly, and Christmas, but dismissed failure to intervene

            claims against Defendants Kennedy, Scheuermann, and Perkins; dismissed Plaintiff’s
Case 3:18-cv-16588-BRM-LHG Document 30 Filed 10/30/20 Page 2 of 5 PageID: 366




         42 U.S.C. § 1985 claims as to all Defendants; dismissed without prejudice Plaintiff’s

         claims asserting a conspiracy to deny him medical treatment or to retaliate against him

         as to all Defendants; permitted Plaintiff’s claim asserting a conspiracy to commit

         excessive force against him to proceed against Defendants Kennedy, Scheuermann,

         DeFazio, Patterson, Perez, Clifton, and Danley, but dismissed that claim as to

         Defendant Christmas; dismissed Plaintiff’s retaliation claims as to all Defendants;

         permitted denial of medical care claims to proceed as to Defendants Mariconda and

         John Doe, but dismissed those claims without prejudice as to the supervisory

         Defendants; denied all defendants qualified immunity as to the excessive force claims,

         and permitted Plaintiff’s state law claims to proceed against the appropriate

         Defendants. (See ECF No. 24 at 1-26). Although this Court’s order memorialized

         these rulings, that order inadvertently failed to state that Plaintiff’s conspiracy to

         commit excessive force claims were to proceed as to Defendants’ Scheuermann and

         Kennedy in addition to the other Defendants. (See ECF No. 25).

      4. On March 11, 2020, Plaintiff filed a proposed amended complaint. (ECF No. 28.) This

         complaint differed from the original in only one respect – it added additional factual

         allegations as to Plaintiff’s retaliation claim against Defendant Perkins. (ECF No. 28

         at 30-31.) Despite this Court’s direction that he should do so should he file an amended

         complaint (see ECF No. 24 at 26 n.9), Plaintiff did not otherwise clarify his original

         allegations, nor did he remove from this amended complaint those claims which this

         Court had already dismissed for which Plaintiff added no new allegations. (ECF No.

         28.)
Case 3:18-cv-16588-BRM-LHG Document 30 Filed 10/30/20 Page 3 of 5 PageID: 367




       5. On May 29, 2020, however, the parties submitted a consent order in which they

            requested that this Court apply its rulings as to the original complaint to the amended

            complaint except as to the amended retaliation claim against Defendant Perkins. (ECF

            No. 29.) The parties also requested that this Court amend its prior order to reflect that

            Plaintiff’s excessive force conspiracy claim was to proceed as to Defendants Kennedy

            and Scheuermann in addition to Defendants DeFazio, Perez, Patterson, Clifton, and

            Danley. (Id.)

       6. Because Plaintiff’s amended complaint differs from the original complaint only

            insomuch as he has added additional allegations as to his retaliation claim against

            Defendant Perkins, and as the stipulated agreement reflects this Court’s intentions in

            issuing its prior order, the parties consent order shall be granted.

       7. As Plaintiff is a state prisoner bringing claims against state employees, however, his

            amended complaint is subject to screening pursuant to 28 U.S.C. § 1915A. Pursuant

            to the statute, this Court must sua sponte dismiss any claim which is frivolous,

            malicious, fails to state a claim for relief, or seeks monetary damages from a defendant

            who is immune.

       8. Having reviewed Plaintiff’s amended retaliation claim against Defendant Perkins, this

            Court finds no basis for dismissing that claim at this time. Plaintiff’s amended

            retaliation claim shall therefore proceed against Perkins only at this time.

       Therefore,

       IT IS on this 30th day of October 2020,

       ORDERED that the parties request for the entry of an order amending ECF No. 25 to

reflect the full nature of this Court’s prior decision and to apply that ruling to all of the claims in
Case 3:18-cv-16588-BRM-LHG Document 30 Filed 10/30/20 Page 4 of 5 PageID: 368




Plaintiff’s amended complaint other than his amended retaliation claim against Defendant Perkins

(ECF No. 29) is GRANTED; and it is further

          ORDERED that all claims against Defendants in their official capacity raised in Plaintiff’s

amended complaint are DISMISSED WITH PREJUDICE; and it is further

          ORDERED that Plaintiff’s Supervisory liability claims in his amended complaint against

Defendants Lanigan, Johnson and D’Ilio as related to excessive force shall PROCEED, but those

supervisory claims related to denial of medical treatment and retaliation are DISMISSED WITHOUT

PREJUDICE; and it is further

          ORDERED that Plaintiff’s punitive damages claims in his amended complaint shall

PROCEED; and it is further

          ORDERED that Plaintiff’s failure to intervene claim shall PROCEED against Defendants

Sergeant Defazio; Sergeant Patterson; Corrections Officer Perez; Corrections Officer Clifton;

Corrections Officer Danley; and Corrections Officer Christmas, but it is DISMISSED WITHOUT

PREJUDICE as against Lieutenant Kennedy, Sergeant Scheuermann and Corrections Officer Perkins;

and it is further

          ORDERED that Plaintiff’s § 1985 conspiracy claim is DISMISSED WITHOUT

PREJUDICE against all Defendants; and it is further

          ORDERED that Plaintiff’s § 1983 conspiracy to commit excessive force claim shall

PROCEED against Defendants Lieutenant Kennedy, Sergeant Scheuermann, Sergeant DeFazio;

Sergeant Patterson; Corrections Officer Perez; Corrections Officer Clifton; Corrections Officer

Danley, but it is DISMISSED WITHOUT PREJUDICE as against Defendant Christmas; and it is

further

          ORDERED that Plaintiff’s § 1983 conspiracy to deny medical treatment and conspiracy to

retaliate claims are DISMISSED WITHOUT PREJUDICE as to all Defendants; and it is further
Case 3:18-cv-16588-BRM-LHG Document 30 Filed 10/30/20 Page 5 of 5 PageID: 369




        ORDERED that Plaintiff’s amended retaliation claim shall PROCEED against Defendant

Perkins, but is DISMISSED WITHOUT PREJUDICE to the extent it was intended to be raised as

to any other Defendant; and it is finally

        ORDERED that the Clerk of the Court shall serve a copy of this Order upon the parties

electronically.




                                            /s/Brian R. Martinotti
                                            HON. BRIAN R. MARTINOTTI
                                            UNITED STATES DISTRICT JUDGE
